11-2981-cv
Stowe v. National Railroad Passenger Corporation

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 25th day of September, two thousand twelve,

Present:    ROSEMARY S. POOLER,
            RICHARD C. WESLEY,
            RAYMOND J. LOHIER, JR.,
                        Circuit Judges.
_____________________________________________________

ELLICIA STOWE,

                                  Plaintiff-Appellant,

                            -v-                                            11-2981-cv

NATIONAL RAILROAD PASSENGER CORPORATION (AMTRAK),

                        Defendant-Appellee.
_____________________________________________________

Appearing for Appellant:          Kim Kocher, White and Williams LLP, Philadelphia, PA (Rafael
                                  Vergara, New York, NY; Willard J. Moody, Sr., Paul G. Moody,
                                  The Moody Law Firm, Portsmouth, VA, on the brief).

Appearing for Appellee:           Gerald Tierney Ford, Landman Corsi Ballaine & Ford P.C., (Mark
                                  S. Landman, New York, NY, on the brief), Newark, NJ.

     Appeal from a judgment of the United States District Court for the Eastern District of
New York (Reyes, M.J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Plaintiff appeals from the district court’s denial of her motion for a new trial dated June
23, 2011, on plaintiff’s suit for damages under the Federal Employers’ Liability Act (“FELA”),
45 U.S.C. § 51 et seq. We assume the parties’ familiarity with the underlying facts, procedural
history, and specification of issues for review.

       We review a district court’s denial of a motion for a new trial for abuse of discretion.
Leibovitz v. N.Y.C. Transit Auth., 252 F.3d 179, 184 (2d Cir. 2001). “Further, the district court
‘ordinarily should not grant a new trial unless it is convinced that the jury has reached a seriously
erroneous result or that the verdict is a miscarriage of justice.’” Hygh v. Jacobs, 961 F.2d 359,
365 (2d Cir. 1992) (citation omitted).

        We are unable to conclude that the jury, which heard all of the evidence, “reached a
seriously erroneous result” in this case. Id. Even assuming Amtrak’s statements constituted
clear admissions, the jury heard these admissions and was still unpersuaded as to the degree of
injury. Moreover, the jury instruction in this case did not mislead the jury as to the correct legal
standard, nor did it fail to inform the jury of the law. Cameron v. City of New York, 598 F.3d 50,
68 (2d Cir. 2010). The language of the jury instruction given by the court “track[ed] the
language Congress employed” in the FELA. CSX Transp., Inc. v. McBride, 131 S. Ct. 2630,
2634 (2011). While it would be preferable going forward for courts to use the language clearly
approved in McBride, id. at 2635, the jury instruction in this case was not erroneous.

        We find Stowe’s remaining arguments to be without merit. Accordingly, the judgment of
the district court hereby is AFFIRMED.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 2